                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                   4:09CR3103

       vs.
                                                               RELEASE ORDER
JEFFREY LAWRENCE JONES,

                      Defendant.



       The defendant is released subject to the following:

       1)       The defendant shall appear at his revocation hearing scheduled for August
                23, 2019 at        2:30 p.m.   before the Honorable John M. Gerrard, in
                Courtroom 1, United States Courthouse and Federal Building, 100
                Centennial Mall North, Lincoln, Nebraska.


       2)       The defendant shall comply with all terms and conditions of supervised
                release which were imposed at sentencing.



June 5, 2019.


                                                    BY THE COURT:
                                                    s/ Cheryl R. Zwart
                                                    United States Magistrate Judge
